DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bossand et al. (US Patent No. 4,684,391).

	In regard to claim 1, Bossand et al. is directed to a fertilizer composite (e.g. a coated soil organic ameliorator) [Abstract] comprising:
fertilizer (e.g. manure, compost, optionally incorporated with non-hydrosoluble fertilizers) [Column 1, lines 54-65; Column 2, lines 54-64]; and
a coating, the coating at least partially covering the fertilizer (e.g. coated by a fine film of hydrocarbon base) [Claim 1]  at a coating rate of 0.25 to 25% with respect to the dry matter [Column 2, lines 10-11], which overlaps with the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, wherein the coating comprises:
bitumen, water and an emulsifier [Column 2, lines 12-15],
where the bitumen, the water, and the emulsifier are combined and emulsified to produce the coating (e.g. an emulsion of bitumen, water and emulsifier) [Column 2, line 11], and where the bitumen, makes up 20% to 70% by weight of the coating [Column 2, lines 12-13]; and wherein prior to coating the fertilizer a final solids content (e.g. bitumen) of the coating comprises 20% to 70% [Column 2, lines 12-13] and the coating contains between 80% and 30% water (e.g. 70 to 20% water) [Column 2, line 13].

With respect to the coating “applied to the fertilizer at ambient temperature without heating”, this represents a product-by-process limitation. The structure implied by this process step has been considered when assessing the patentability of the product-by-process limitation over the prior art and the absence of heating is not considered to impart distinctive structural characteristics to the final product.

	In regard to claim 2, Bossand et al. disclose a fertilizer in the form of a substance rich in organic matter such [Column 1, lines 54-65]. These components (such as artificial manure) are known to comprise at least nitrogen, phosphorous and potassium compounds. Furthermore, Bossand et al. describes the addition of fertilizers such as tricalcic phosphates [Column 2, lines 56-57].

	In regard to claim 3, Bossand et al. disclose a fertilizer in the form of, for example, dehydrated manure [Column 1, lines 59-61]. One of ordinary skill in the art would understand dehydrated manure to naturally be in the form of an agglomerate-shaped solid material.

	In regard to claim 4, the emulsion composition disclosed by Bossand comprises 20 to 100% bitumen prior to emulsification [Column 2, lines 11-13].

	In regard to claim 5, Bossand et al. disclose an effective amount of one or more additives (e.g. stability can be further improved by adjunction of various surfactive or polymeric-type additives selected from the group of phenols, alcohols, ethoxylated acids, metallic sulfonates and soaps or polymethacrylates) [Column 2, lines 23-30].

	In regard to claims 6-7, although Bossand et al. does not explicitly disclose the claimed properties of the coating (e.g. sprayable at ambient temperature, viscosity), the coating is substantially the same as described and disclosed in Applicant’s claims and Specification and it would necessarily follow that Bossand’s emulsion exhibits the same physical properties required by the claims. “[c]laiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable” [MPEP 2112].

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varnadoe et al. (US Patent Publication No. 2002/0148388 A1) in view of Virginia Asphalt Association (VAA, 2014).

In regard to claim 1, Varnadoe et al. is directed to a fertilizer composite [Paragraph 0017] comprising: 
fertilizer [Paragraph 0021]; and
a coating at least partially covering the fertilizer at a coating rate of 0.5 gal/ton (e.g. about less than 8 lbs coating per 1 ton fertilizer, depending on density), the coating comprising:
a bitumous material in a diluent [Paragraph 0013],
where the bitumen and diluent are combined to form a coating, where the bitumous material makes up 65% by weight of the coating [Paragraph 0026].

With respect to the coating “applied to the fertilizer at ambient temperature without heating”, this represents a product-by-process limitation. The structure implied by this process step has been considered when assessing the patentability of the product-by-process limitation over the prior art and the absence of heating is not considered to impart distinctive structural characteristics to the final product.

The Varnadoe reference discloses a fatty acid methyl ester or paraffinic oil diluent [Paragraph 0013] and does not explicitly disclose a water and emulsifier containing diluent.

The Virginia Asphalt Association reference discloses three ways asphalt can be liquefied including 1) by heat, 2) by blending with a light petroleum solvent (e.g. paraffinic oil diluent or fatty acid diluent), and 3) by suspending in water through the emulsification process [Page 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a coating comprising water and an emulsifier as claimed instead of forming a coating by dissolving in a diluent solvent as described by the Varnadoe reference because water-based emulsions are environmentally friendly [Page 2]. One of ordinary skill in the art would have been motivated to choose from a finite number (3 ways) of well-known methods for formulating a molten bituminous coating composition, including a coating comprising water and an emulsifier to formulate a coated fertilizer with a bitumous dust control agent in an environmentally friendly diluent with reduced amount of petroleum hydrocarbon components (e.g. utilizing water in place of solvent diluents). Varnadoe discloses asphalt, which is synonymous with the term bitumen [Paragraph 0019] wherein bitumen makes up about 65% (w/w) [Paragraph 0026] and therefore one of skill in the art would expect, in an aqueous emulsion, for water to constitute up to 35% of the emulsion.

In regard to claims 2-3, Varnadoe discloses a fertilizer which is granulated, crushed, compacted, crystalline or prilled solid [Paragraph 0013], the fertilizer comprising nitrogen and phosphorous macronutrient plant nutrients in the form of diammonium phosphate [Paragraph 0029].

In regard to claim 4, Varnadoe discloses asphalt, which is synonymous with the term bitumen [Paragraph 0019] wherein bitumen makes up about 65% (w/w) of the coating and bitumen makes up 100% of the asphalt [Paragraph 0026].

In regard to claim 5, Varnadoe discloses a methyl and/or ethyl ester additives added to the bitumous material [Paragraph 0022].

In regard to claim 6, Varnadoe discloses a coating material having a viscosity that is suitable for spraying [Paragraph 0022].

In regard to claim 7, Varnadoe discloses a coating composition with a viscosity between about 3 cP and about 20,000 cP at 60°C (140°F) [Paragraph 0014]. One of ordinary skill in the art would have been motivated to heat the emulsion phase to soften the oil component (e.g. lower viscosity) [Paragraph 0022]. Upon heating, the emulsion viscosity would be expected to overlap the claimed range.

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 

Applicant argues (pg. 5) fertilizer is hydroscopic and adding water to it dissolves the salts and even small quantities of water causes caking problems which the Varnadoe reference avoids by coating. While the Examiner agrees with this generalization of fertilizer salts, the amount of coating of the combined teachings of Varnadoe and the VAA reference (less than 8lbs water-containing coating per 1 ton fertilizer) combined with the typical amount of moisture present in an asphalt emulsion (less than 50%) [See Asphalt Magazine reference] would lead to moisture values less than 0.2% and one of ordinary skill in the art would not consider such a small increase in moisture to materially affect the possibility of fertilizer caking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 15, 2022